United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3656
                                   ___________

Rodney McKown,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Denis Agniel; Cranston Mitchell;      *
Dick Moore,                           *    [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: January 20, 2004

                                  Filed: January 23, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Rodney McKown appeals the district court’s1 denial of his
motion to amend his complaint in a previously dismissed 42 U.S.C. § 1983 lawsuit.
Having carefully reviewed the record, we conclude the district court did not abuse its
discretion in denying the motion. Accordingly, we affirm. See 8th Cir. R. 47A(a).
                       ______________________________




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.